ITEMID: 001-75214
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DERIN AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Yahya Derin, Aydın Gökhan, Kadri Ersancan, Şeyhmus Büyükşahin, Yahya Büyükşahin, Tahsin Bağır and Hayriye Bağır, are Turkish nationals. They currently live in Istanbul. They are represented before the Court by Mr M.A. Kırdök, Mr Özcan Kılıç and Mr Hasan Kemal Elban, lawyers practising in Istanbul.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants own property in the Şiro quarter, in the district of Lice, in Diyarbakır. The applicants had not used their property for ten years as the 2nd Interior Security Brigade Command had prohibited access to the area due to security reasons. It is to be noted that the applicants, excluding Mr Yahya Derin, did not submit any document to the Court attesting their ownership of property in Şiro.
In November and December 2001 the applicants brought a declaratory action before the Lice Magistrates’ Court (sulh hukuk mahkemesi), requesting the court to determine their damage due to their inability to have access to their property.
On 8 February 2002 the president of the Lice Magistrates’ Court, an expert and four of the applicants, Mr Yahya Derin, Mr Aydın Gökhan, Mr Kadri Ersancan and Mr Şeyhmus Büyükşahin went to Şiro in order to inspect the property of these applicants. They could not gain access to the property of the applicants as they were informed by gendarme officers that there might be land mines in the area. The Hani Forestry Management Director, who had been informed of the enquiry by the 2nd Interior Security Brigade Command, notified the judge, the expert and the applicants that the area in question appeared to be forestry land on the forestry management plans and the country map. He further stated that the area could not be the subject of private property.
On an unspecified date the expert, Mr Hakan Ünal drafted an agricultural expert report, in which he estimated the annual incomes of the four applicants from the lands in questions.
On 14 March 2002 the Hani Forestry Management Director submitted a report to the Lice Magistrates’ Court regarding the nature of the immovable property in Şiro. According to this report the ownership of the property in question was disputed.
On 15 March 2003 the Lice Magistrates’ Court dismissed the request of assessment of damage by the other three applicants, Ms Hayriye Bağır, Mr Yahya Büyükşahin and Mr Tahsin Bağır, holding that these applicants would not benefit from a declaratory judgment since there was a dispute concerning the ownership of the property in question.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
